MEMORANDUM **
Cheri Emmanuel appeals from her guilty-plea conviction and 120-month sentence for possession with intent to distribute a controlled substance, in violation of 18 U.S.C. § 2, and 21 U.S.C. § 841(a)(1), (b)(l)(A)(viii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Emmanuel’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. We have given the appellant an opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Emmanuel knowingly and voluntarily waived her right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.